tcmemo_2013_67 united_states tax_court fredric a gardner and elizabeth a gardner petitioners v commissioner of internal revenue respondent docket nos filed date scott w gross for petitioners chris j sheldon and meredith l stuart for respondent memorandum findings_of_fact and opinion vasquez judge in these consolidated cases respondent determined deficiencies in and additions to petitioners’ federal_income_tax as follows year deficiency dollar_figure big_number big_number sec_6651 additions to tax sec_6651 sec_6654 dollar_figure big_number big_number to be determined1 to be determined to be determined dollar_figure big_number big_number the sec_6651 addition_to_tax is of the amount of tax_shown_on_the_return with an additional per month during which the failure to pay continues up to a maximum of in the notices of deficiency respondent did not calculate the amounts of the sec_6651 additions to tax for to because the period necessary to support the assertion of the maximum penalty amount under sec_6651 had not yet been attained the issues for decision as to all years in issue are whether petitioners must include in their gross_income the amounts respondent determined using the bank_deposits method whether petitioners are liable for self-employment_tax under sec_1401 and whether petitioners are liable for additions to tax under sec_6651 and and a findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the accompanying exhibits are incorporated herein by this reference at the time they filed their petition petitioners resided in arizona unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure all amounts are rounded to the nearest dollar petitioners husband and wife attended christ for the nations bible college together in dallas texas from to in they received associate’s degrees in theology and began operating maranatha enterprises inc d b a cornerstone christian center a full-service christian bookstore in phoenix arizona the bookstore struggled financially in its later years and ran into trouble with the internal_revenue_service irs which ultimately resulted in the assessment of tax_liabilities against petitioners individually in petitioners closed the bookstore that was also the last year they filed a federal_income_tax return i formation of bethel aram ministries in petitioners formed bethel aram ministries bam an unincorporated association in arizona organized to be an ecclesiastical church ministry on date petitioners each signed a document entitled vow of poverty declaring their intent to divest themselves from earnings or wages from bethel aram ministries the vows of poverty stated that bam would provide for petitioners’ needs as pastors of the church ministry petitioners then transferred all of their assets including title to their home to bam on they did not file a form_1023 application_for recognition of exemption under sec_501 of the internal_revenue_code with the irs date mrs gardner filed articles of incorporation with the state of nevada for the office of presiding head prophetess of elizabeth a gardner after the order of the lord jesus christ the high priest and king after the order of melchizedek and her successors a corporation sole of bam ii control_over bam mr gardner held himself out as an elder teacher certified estate financial planner of bam mrs gardner held herself out as a prophetess teacher pastor and certified paralegal of bam they together had unfettered control_over bam’s operations and finances they had the same telephone number as bam and communicated with others on behalf of bam mrs gardner did all the writing on behalf of the church and mr gardner handled its books_and_records they did not have any personal bank accounts instead they used bam’s business accounts at community first bank bank one and well sec_3 the irs has defined a corporation sole as a corporate form authorized under certain state laws to enable bona_fide religious leaders to hold property and conduct business for the benefit of the religious entity revrul_2004_27 2004_1_cb_625 see also chambers v commissioner tcmemo_2011_114 slip op pincite the record contains inconsistent information about a few so-called elders of bam during the years in issue we find that these elders had no control_over bam’s operations or finances fargo as their own they were the sole signatories on the accounts and used funds from the accounts to pay their personal expenses including groceries clothing medical_care utilities housing dining at restaurants and food and veterinary care for their dog iii bam’s operations during the years in issue petitioners traveled across the country promoting their services in setting up corporations sole limited_liability companies llcs and canon law trusts they advertised on the internet and spoke at meetings seminars and conferences about the benefits of a corporation sole and the differences between a corporation sole and an organization that is exempt from tax under sec_501 in her promotional literature mrs gardner claimed the benefits of a corporation sole included the government is not able to interfere in any way all church workers are no longer classified as employees but considered as ministers of the gospel there are no filing_requirements of any kind and there are no withholding or self-employment taxes or income_tax with corporation sole she further claimed that i f the irs makes inquiries concerning the church ministry notify them that you are a bam did not have any members in and and in it had none until august corporation sole this will end their inquiry do not give them any information except that you are a corporation sole petitioners listed the cost of their services on so-called donation sheets the donation sheets instructed customers to please make separate checks out to for a corporation sole bam for dollar_figure carol spackman6 for dollar_figure and the state of nevada for dollar_figure for an llc bam for dollar_figure ms spackman for dollar_figure and the state of nevada for dollar_figure and for a_trust bam for dollar_figure petitioners also entered into so-called contribution agreements which provided that customers would make a contribution to bam in exchange for consulting assistance concerning corporation sole and or asset protection estate_planning and their designated document s petitioners established over corporations sole and approximately llcs they deposited the payments they received in consideration therefor into bam’s bank accounts the deposits included payments from religious leaders ms spackman served as the registered agent in nevada for most of the corporations sole petitioners established petitioners used whomever gave them the lowest price petitioners also accepted payments by credit card the record does not reflect how many corporations sole or llcs petitioners established during the years in issue nor how many trusts they established and from people in other professions including two chiropractors a realtor and a carpet salesman petitioners also deposited into bam’s bank accounts payments they received from an insurance salesman in exchange for customer referrals on date an injunction was entered in the u s district_court for the district of arizona enjoining petitioners from among other things o rganizing promoting marketing or selling corporations sole or any_tax shelter plan or arrangement that advises assists or encourages taxpayers to attempt to violate the internal revenue laws or unlawfully evade the assessment or collection of their federal tax_liabilities united_states v gardner wl at d ariz aff’d 457_fedappx_611 9th cir the district_court found that petitioners participated in an abusive_tax_shelter program promising unwarranted tax benefits from corporations sole the injunction was affirmed on appeal iv petitioners’ tax returns petitioners failed to file tax returns for the years in issue and refused to provide to respondent’s revenue_agent bam’s books_and_records during audit petitioners instead provided to the revenue_agent a copy of mrs gardner’s promotional literature consequently the revenue_agent obtained bank records from bam’s wells fargo bank account through a third-party_summons he conducted a bank_deposits analysis by which he examined all of the transactions deposits and disbursements occurring in the account during the years in issue and identified taxable and nontaxable depositsdollar_figure he determined that petitioners had gross bank_deposits of dollar_figure dollar_figure and dollar_figure and net taxable deposit sec_11 of dollar_figure dollar_figure and dollar_figure for and respectively on date respondent issued separate notices of deficiency to petitioners for and on date respondent issued separate notices of deficiency to petitioners for petitioners timely petitioned the court for redetermination of the deficiencies i presumption of correctness opinion as a general_rule the commissioner’s determination of a taxpayer’s liability in the notice_of_deficiency is presumed correct and the taxpayer bears the burden of proving that the determination is improper see rule a welch v the revenue_agent did not perform a bank_deposits analysis for the community first or bank one accounts the revenue_agent calculated the net taxable deposits by subtracting what he determined to be nontaxable deposits from the gross deposits helvering 290_us_111 in the court_of_appeals for the ninth circuit to which an appeal of this case would lie absent a stipulation to the contrary see sec_7482 the presumption of correctness does not attach in cases involving unreported income unless the commissioner first establishes an evidentiary foundation linking the taxpayer to the alleged income-producing activity see 596_f2d_358 9th cir rev’g 67_tc_672 the requisite evidentiary foundation is minimal and need not include direct evidence see banister v commissioner tcmemo_2008_201 aff’d 418_fedappx_637 9th cir once the commissioner produces evidence linking the taxpayer to an income-producing activity the burden shifts to the taxpayer to rebut the presumption of correctness of respondent’s deficiency determination by establishing by a preponderance_of_the_evidence that the deficiency determination is arbitrary or erroneous 92_tc_661 see also 181_f3d_1002 9th cir aff’g tcmemo_1997_97 respondent has established the requisite minimal evidentiary foundation linking petitioners with an income-producing activity for all years in issue by introducing evidence that they promoted their services in setting up corporations sole llcs and trusts and deposited the payments they received in consideration therefor into bam’s bank accounts therefore petitioners bear the burden of proving the deficiency determinations arbitrary or erroneous petitioners have neither claimed nor established that they satisfy the requirements of sec_7491 to shift the burden_of_proof to respondent ii petitioners’ unreported income for the years in issue a bank_deposits gross_income includes all income from whatever source derived sec_61 a taxpayer must maintain books_and_records establishing the amount of his or her gross_income sec_6001 if a taxpayer fails to maintain and produce the required books_and_records the commissioner may determine the taxpayer’s income by any method that clearly reflects income see sec_446 petzoldt v commissioner t c pincite sec_1_446-1 income_tax regs the commissioner’s reconstruction_of_income need only be reasonable in light of all surrounding facts and circumstances petzoldt v commissioner t c pincite the bank_deposits method is a permissible method of reconstructing income see 102_tc_632 see also langille v commissioner tcmemo_2010_49 aff’d 447_fedappx_130 11th cir bank_deposits constitute prima facie evidence of income see 87_tc_74 the commissioner need not show the likely source of a deposit treated as income but the commissioner must take into account any nontaxable source or deductible expense of which he has knowledge in reconstructing income using the bank_deposits method see clayton v commissioner t c pincite however the commissioner need not follow any leads suggesting that a taxpayer has deductible expenses 96_tc_858 aff’d 959_f2d_16 2d cir after the commissioner reconstructs a taxpayer’s income and determines a deficiency the taxpayer bears the burden of proving that the commissioner’s use of the bank_deposits method is unfair or inaccurate see clayton v commissioner t c pincite dileo v commissioner t c pincite the taxpayer must prove that the reconstruction is in error and may do so in whole or in part by proving that a deposit is not taxable see clayton v commissioner t c pincite respondent introduced credible_evidence that petitioners refused to produce bam’s books_and_records during audit therefore we find that it was reasonable for respondent to use an indirect method ie the bank_deposits method to reconstruct petitioners’ income b whether petitioners’ bank_deposits constituted taxable_income sec_61 defines gross_income as all income from whatever source derived including c ompensation for services including fees commissions fringe_benefits and similar items and g ross income derived from business the definition is construed broadly and extends to all accessions to wealth clearly realized over which the taxpayer has complete control see 348_us_426 as the supreme court explained a gain constitutes taxable_income when its recipient has such control_over it that as a practical matter he derives readily realizable economic value from it 343_us_130 when the commissioner reconstructs a taxpayer’s income using the bank_deposits method the commissioner may include in gross_income deposits into all accounts over which the taxpayer has dominion and control not just deposits into the taxpayer’s personal bank accounts chambers v commissioner tcmemo_2011_114 slip op pincite see also 330_f2d_30 3d cir 226_f2d_331 6th cir price v commissioner tcmemo_2004_103 slip op pincite cohen v commissioner tcmemo_2003_42 slip op pincite woods v commissioner tcmemo_1989_611 aff’d without published opinion 929_f2d_702 6th cir a taxpayer has dominion and control when the taxpayer is free to use the funds at will rutkin u s pincite use of funds for personal purposes indicates dominion and control woods v commissioner tcmemo_1989_611 tax ct memo lexi sec_611 at the court has extended this general principle to situations where a taxpayer has dominion and control_over an account titled in the name of a church or other religious_organization for example in woods we stated it is not necessary to disregard the separate existence of the church or to challenge the tax status of the church as an entity in order to sustain respondent’s determinations in this case whether they were entitled to the funds or embezzled the funds from the church petitioners exercised complete dominion and control_over deposits into the various bank accounts that were the basis of respondent’s determination id tax ct memo lexi sec_611 at similarly in chambers v commissioner tcmemo_2011_114 slip op pincite we held that all deposits into church bank accounts were properly includible in the taxpayers’ gross_income because the taxpayers fully controlled the church accounts used money in those accounts at will including to pay personal expenses and were not accountable to anyone in their congregation for their use of the church funds we recently decided an unreported income case involving a corporation sole that bears a striking resemblance to the instant case see gunkle v commissioner tcmemo_2012_305 in gunkle the taxpayers attended a church leadership conference in petitioners fredric and elizabeth gardner were invitees to the conference and mrs gardner was a speaker thereafter the gunkles requested that the gardners help them establish a corporation sole on date the office of presiding pastor bruce w gunkle and his successors a corporation sole was formed in nevada and the following week the gunkles signed a vow of poverty stating that their church would deposit a check in the church pastoral account every two weeks according to the their needs the gunkles used funds in the pastoral account to pay living and personal expenses but did not report the deposits into the account other than social_security payments in incomedollar_figure the gunkles argued that the deposits were nontaxable gifts and that their vows of poverty insulated them from taxation on the compensation they received for their services to their church we stated that p ayments or benefits received in exchange for services rendered by individuals and not on behalf of a separate and distinct principal are taxable to the individuals id at citing 786_f2d_1063 11th cir aff’g tcmemo_1984_536 79_tc_995 aff’d the gunkles also reported mr gunkle’s military pension in income f 2d 6th cir 76_tc_468 aff’d without published opinion 720_f2d_664 3d cir and yoshihara v commissioner t c memo we further stated that t axpayers may not self-declare an exemption from income_tax by the simple expediency of taking a vow of poverty gunkle v commissioner at citing mcgahen v commissioner t c pincite we found that the payments deposited into the pastoral account were compensation to the gunkles for the services they performed as pastors of their church we further found that the gunkles did not receive payments as agents of their church to the contrary payments were made for their sole benefit we held that the gunkles had to include the deposits as reduced by respondent’s concessions in income petitioners make arguments very similar to those the gunkles made petitioners argue that the deposits into bam’s bank accounts do not constitute taxable_income to them because the deposits were gifts or donations to a legitimate church and they took vows of poverty and acted as agents of bamdollar_figure both of their arguments are unavailing petitioners also argue that dollar_figure of the deposits in and dollar_figure to dollar_figure of the deposits in are nontaxable credit card cash advances mr continued in 363_us_278 the supreme court stated that a gift arises out of a transfer resulting from a ‘detached and disinterested generosity ’ ‘out of affection respect admiration charity or like impulses ’ citations omitted likewise donations to a charitable_organization are deductible only if made out of a ‘detached and disinterested generosity ’ stiebling v commissioner tcmemo_1994_233 citing 541_f2d_786 9th cir aff’d without published opinion 113_f3d_1242 9th cir we find that the deposits into bam’s bank accounts were compensation to petitioners for the services they performed in setting up corporations sole llcs and trusts the deposits were not gifts or donations as petitioners contend--they represented a quid pro quo exchange ie the payors were receiving petitioners’ services in consideration for their payments accordingly the deposits are includible in petitioners’ gross_income under sec_61 continued gardner identified some deposits at trial that he claimed were cash advances he testified that he had different credit card limits on different credit cards and was able to secure such large cash advances by transferring balances from one credit card to the next however his testimony was unreliable and at times contradicted by his prior statements furthermore petitioners did not offer any evidence such as credit card statements to corroborate mr gardner’s testimony we need not and do not accept his self-serving testimony see 87_tc_74 equally unpersuasive is petitioners’ argument that the deposits are tax-exempt_income of bam because they took vows of poverty and acted as agents of bam see mcgahen v commissioner t c pincite like the taxpayers in woods and gunkle petitioners had unfettered control_over their church’s bank accounts petitioners did not have any personal bank accounts instead they used bam’s accounts as their own and for their own benefit they deposited the payments they received from setting up corporations sole llcs and trusts into bam’s accounts and withdrew funds from bam’s accounts to pay their personal expenses furthermore there is no evidence that petitioners were accountable to anyone for the funds in bam’s accounts because petitioners exercised dominion and control_over bam’s accounts all taxable deposits into those accounts are includible in their gross_income see gunkle v commissioner tcmemo_2012_305 chambers v commissioner tcmemo_2011_114 woods v commissioner tcmemo_1989_ c reconstructing petitioners’ income using the bank_deposits method under the bank_deposits method the commissioner may assume that all money deposited into a taxpayer’s account is taxable_income dileo v commissioner t c pincite however as noted supra the commissioner must take into account any nontaxable source_of_income or deductible expense of which he has knowledge id the commissioner’s use of the bank_deposits method is not invalidated simply because some of the calculations are in error see id having decided that respondent acted reasonably in using an indirect method to reconstruct petitioners’ income and having rejected petitioners’ arguments regarding whether such income constituted taxable_income we now review respondent’s calculations of petitioners’ taxable_income for the years in issue respondent’s revenue_agent determined that petitioners made gross deposits into bam’s wells fargo bank account of dollar_figure for dollar_figure for and dollar_figure for the revenue_agent determined that the gross deposits included nontaxable deposits of dollar_figure for dollar_figure for and dollar_figure for dollar_figure after subtracting the nontaxable deposits from the gross deposits the revenue_agent determined that petitioners made net taxable deposits of dollar_figure for dollar_figure for and dollar_figure for however in the notices of deficiency respondent determined that petitioners had larger amounts of unreported income--dollar_figure for dollar_figure for and dollar_figure for the revenue_agent erroneously listed the nontaxable deposits for as dollar_figure and for as dollar_figure on the summary page of his workpapers however an analysis of his workpapers reveals that he subtracted from the gross deposits dollar_figure for and dollar_figure for in computing the net taxable deposits respondent has not introduced any evidence to explain the differences in the amounts of unreported income between the revenue agent’s workpapers and the notices of deficiencydollar_figure furthermore we find that the revenue_agent properly reconstructed petitioners’ bank_deposits for and with the exception of three additional deposits for which we believe are also nontaxabledollar_figure accordingly we find that petitioners had unreported income of dollar_figure for dollar_figure for and dollar_figure for and they must include these amounts in gross_income iii self-employment_tax a taxpayer’s self-employment_income is subject_to self-employment_tax sec_1401 and b self-employment_tax is assessed and collected as part of the income_tax must be included in computing any income_tax deficiency or overpayment for the applicable tax period and must be taken into account for estimated_tax purposes sec_1401 see also sec_1_1401-1 income_tax regs we will give petitioners the benefit of the doubt as to the discrepancies the three deposits dollar_figure dollar_figure and dollar_figure are each identified in the revenue agent’s workpapers as a check card purchase return we arrive at this figure for by subtracting the three additional nontaxable deposits dollar_figure dollar_figure dollar_figure dollar_figure from the amount of unreported income as determined by the revenue_agent in his workpapers dollar_figure - dollar_figure dollar_figure self-employment_income is generally defined as the net_earnings from self- employment derived by an individual sec_1402 the term ‘net earnings from self-employment’ means the gross_income derived by an individual from any trade_or_business carried on by such individual less the deductions attributable to such trade_or_business sec_1402 sec_1402 provides that the term trade_or_business does not include the performance of service by a duly ordained commissioned or licensed minister of a church in the exercise of his ministry if an exemption under sec_1402 is effective for the minister see also 89_tc_922 if the minister does not file the application_for exemption within the prescribed time the minister is liable for self-employment_tax sec_1402 see also wingo v commissioner t c pincite petitioners contend that they are not liable for self-employment_tax because they are ordained ministers however they did not introduce any credible_evidence to prove that they submitted a form_4361 application_for exemption from self-employment_tax for use by ministers members of religious orders and christian science practitioners for the years in issue that was approved by the irs see sec_1 e -2a income_tax regs providing that a sec_1402 exemption request shall be made by filing the application_for exemption on form accordingly they have failed to prove that they were exempt from self-employment_tax during the years in issue we hold that petitioners are liable for self-employment_tax with respect to the amounts of their unreported income iv additions to tax a burden_of_proof respondent determined that petitioners are liable for additions to tax pursuant to sec_6651 and and respondent has the burden of production with respect to these additions to tax see sec_7491 to meet this burden respondent must produce evidence showing that the additions to tax are appropriate see id 116_tc_438 once respondent satisfies this burden petitioners have the burden_of_proof with respect to exculpatory factors such as reasonable_cause see higbee v commissioner t c pincite b sec_6651 sec_6651 imposes an addition_to_tax when a taxpayer fails to file a timely return unless the taxpayer establishes that the failure was due to reasonable_cause and not willful neglect the addition_to_tax is equal to of the amount_required_to_be_shown_as_tax on the delinquent_return for each month or fraction thereof during which the return remains delinquent up to a maximum addition of for returns more than four months delinquent see sec_6651 petitioners did not file a federal_income_tax return for any of the years in issue thus we find that respondent has met his burden of production petitioners have not provided any evidence indicating that their failure_to_file returns was due to reasonable_cause accordingly we hold that petitioners are liable for the addition_to_tax under sec_6651 c sec_6651 sec_6651 imposes an addition_to_tax for failure to timely pay the amount of tax shown on a return unless the taxpayer establishes that the failure was due to reasonable_cause and not willful neglect the addition is calculated as of the amount shown as tax on the return but not paid with an additional for each month or fraction thereof during which the failure to pay continues up to a maximum of dollar_figure see sec_6651 the amount of the addition_to_tax under sec_6651 reduces the amount of the addition_to_tax under sec_6651 for any month for which an addition_to_tax applies under both paragraphs sec_6651 with respect to the sec_6651 addition_to_tax the commissioner must introduce evidence that the tax was shown on a federal_income_tax return to satisfy his burden of production under sec_7491 120_tc_163 when a taxpayer has not filed a return the sec_6651 addition_to_tax may not be imposed unless the secretary has prepared a substitute for return sfr that meets the requirements of sec_6020 127_tc_200 aff’d 521_f3d_1289 10th cir sec_6020 provides sec_6020 execution of return by secretary -- authority of secretary to execute return --if any person fails to make any return required by any internal revenue law or regulation made thereunder at the time prescribed therefor or makes willfully or otherwise a false_or_fraudulent_return the secretary shall make such return from his own knowledge and from such information as he can obtain through testimony or otherwise status of returns --any return so made and subscribed by the secretary shall be prima facie good and sufficient for all legal purposes because respondent is relying upon an sfr to support his determination under sec_6651 respondent must introduce evidence that an sfr satisfying the requirements of sec_6020 was made see wheeler v commissioner t c pincite respondent has not done so we have addressed on several occasions what constitutes an sfr see id pincite discussing 86_tc_433 aff’d in part rev’d in part on another issue 851_f2d_1492 d c cir 91_tc_926 and cabirac v commissioner t c pincite in wheeler v commissioner t c pincite we noted that in each of the cases discussed above the record included the sfrs that the commissioner contended met the requirements of sec_6020 and or stipulations that the sfrs had been filed although respondent alleged that a valid sfr was prepared for petitioners for each year in issue respondent did not introduce the sfrs into evidence and the parties did not stipulate that valid sfrs were made instead respondent relies upon account transcripts for to dollar_figure each of the account transcripts states substitute tax_return prepared by irs and lists a corresponding date however the account transcripts do not establish that the sfrs meet the requirements of sec_6020 we find that respondent has not satisfied his burden of production under sec_7491 and the record also contains forms income_tax examination changes for to accordingly petitioners are not liable for the additions to tax under sec_6651 for to see wheeler v commissioner t c pincite finding that the commissioner did not meet his burden of production under sec_7491 for the sec_6651 addition_to_tax when he introduced a form_4340 certificate of assessments payments and other specified matters which contained only a cryptic and summary reference to an sfr lewis v commissioner tcmemo_2007_44 finding that the commissioner did not meet his burden of production under sec_7491 for the sec_6651 addition_to_tax when he introduced the following documents a form_4340 indicating respondent prepared an sfr on a certain date a form_4549 pertaining to the taxpayer’s year in issue an individual_master_file tax module and a form sec_6020 certification pertaining to the taxpayer’s year in issue aff’d 523_f3d_1272 10th cir d sec_6654 sec_6654 imposes an addition_to_tax when a taxpayer fails to pay a required_installment of estimated income_tax in general each required_installment is equal to of the required_annual_payment sec_6654 the required_annual_payment is equal to the lesser_of of the tax_shown_on_the_return for the taxable_year or if no return is filed of the tax for that year or of the tax_shown_on_the_return if any for the preceding_taxable_year sec_6654 petitioners have not filed a federal_income_tax return since therefore petitioners’ required annual payments for and were of the tax for each of those years see id missall v commissioner tcmemo_2008_258 slip op pincite respondent has met his burden of production for the sec_6654 addition_to_tax except in very limited circumstances not applicable in this case see sec_6654 sec_6654 provides no exception for reasonable_cause 121_tc_308 instead the sec_6654 addition_to_tax is mandatory unless the taxpayer establishes that one of the exceptions in sec_6654 applies 91_tc_874 petitioners have not shown that any of the statutory exceptions under sec_6654 applies accordingly we find that petitioners are liable for the addition_to_tax under sec_6654 in reaching our holdings herein we have considered all arguments made and to the extent not mentioned above we conclude they are moot irrelevant or without merit to reflect the foregoing decisions will be entered under rule
